United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-202
Issued: June 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2011 appellant filed a timely appeal of a May 9, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP), denying his application for
reconsideration without merit review of the claim. Since more than 180 days has elapsed
between the last merit decision on March 23, 2010 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of the claim pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim under section 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal with respect to a schedule award.2 As
the Board noted, OWCP had accepted a torn medial meniscus of the left knee and left leg
osteoarthritis resulting from a February 3, 2007 employment incident. The Board found that
appellant was not entitled to an additional schedule award.
With respect to compensation for wage loss, in a decision dated January 12, 2010, OWCP
found that appellant had no loss of wage-earning capacity based on actual earnings as a modified
city carrier. It determined that appellant’s current earnings were $1,050.37, and this was greater
than the current date-of-injury pay rate of $1,032.38 per week.
On March 17, 2010 appellant requested reconsideration. He stated that his base pay for
his date-of-injury position had increased to $53,684.00 annually when he returned to work in
May 2009, yet his compensation from October 2007 to May 2009 had not reflected his wage
increases.
Appellant submitted a copy of a city carrier wage schedule effective
November 1, 2009.
By decision dated March 23, 2010, OWCP reviewed the case on its merits and denied
modification. It stated that the evidence did not show error as there was no evidence appellant
was entitled to general wage increases.
On March 18, 2011 appellant again requested reconsideration. He submitted copies of
employing establishment notification of personnel action forms from November 24, 2007 to
November 21, 2009.
By decision dated May 9, 2011, OWCP denied the application for reconsideration
without merit review of the claim. It found that the reconsideration request and evidence
submitted were insufficient to warrant a review of the merits of the underlying claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provides that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”4 Section
10.608(b) states that any application for review that does not meet at least one of the

2

Docket No. 11-1913 (issued April 6, 2012).

3

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
4

20 C.F.R. § 10.606(b)(2).

2

requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.5
ANALYSIS
In the present case, OWCP issued a decision dated January 12, 2010 finding that
appellant had no loss of wage-earning capacity based on actual earnings. It is well established
that when a claimant attempts to show error in the wage-earning capacity determination, he must
meet one of the requirements of 20 C.F.R. § 10.606(b)(2) to be entitled to a merit review of the
claim.6
The January 12, 2010 wage-earning capacity determination was based on appellant’s
current actual earnings of $1,050.37 per week ($54,619.24 annually) and the current date-ofinjury pay rate of $1,032.38 per week ($53,684.00 annually).7 In his initial application for
reconsideration, appellant did not argue that these figures were wrong, as he noted that his pay
was $53,684.00 annually when he returned to work. His argument was that he felt he was
underpaid compensation for wage loss while he was off work from October 2007 to May 2009,
because his pay rate had increased during that time.
The issue of a possible underpayment of compensation for wage loss from October 2007
to May 2009, prior to the wage-earning capacity, is a separate issue from the wage-earning
capacity determination. The January 12, 2010 wage-earning capacity determination is based on
application of the formula set forth at 20 C.F.R. § 10.403, which requires the comparison of
current earnings and current pay rate for the date-of-injury position.
The submission on March 18, 2011 of employing establishment forms with pay rate
information from 2007 to 2009, therefore, does not constitute new and relevant evidence with
respect to the wage-earning capacity determination. This evidence reiterates the pay rate
information used in the wage-earning capacity determination. The forms submitted do not
provide any new and relevant information on the issue.
In addition, appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, or advance a relevant legal argument not previously considered by OWCP.
The Board accordingly finds that appellant was not entitled to a merit review in this case.
Appellant did not meet any of the requirements of 20 C.F.R. § 10.606(b)(2). The Board notes
that he may at any time seek modification of the wage-earning capacity determination by
submitting new and relevant evidence on the issue.
On appeal, appellant noted that the March 23, 2010 OWCP decision stated that the initial
article he had submitted was not sufficient documentation of wage increases. The Board
5

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

6

See W.F., Docket No. 11-877 (issued March 9, 2012).

7

See 20 C.F.R. § 10.403(d), which provides that an employee’s wage-earning capacity is computed by dividing
the employee’s earnings by the current pay rate for the date-of-injury job.

3

acknowledges that OWCP did not address the actual argument made by appellant and explain the
issues. Appellant may pursue the issue of compensation for wage loss from October 2007 to
May 2009 in an appropriate manner with OWCP.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 9, 2011 is affirmed.
Issued: June 21, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

